DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  claim 1 recites a limitation “a first short-range wireless identification device”, then after that sometime recites “the short-range wireless identification device” and “the first short-range wireless ID device”.  Claim 14 depends on claim 1, claim 14 recites “the first short-range wireless ID device”, therefore claim 14 is objected for the same reason as claim 1. Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  claim 23 recites a limitation “a first short-range wireless ID device”, then after that sometime recites “the first short-range wireless identification device” and “the first short-range wireless ID device”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 15, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McLellan et al. (US 20210081891 A1) in view of Vok et al. (US 20080189078 A1).

Regarding claim 1, McLellan teaches an automatic identification and pairing authentication system (McLellan, Fig. 1) for pairing a keg with a tap installed on the keg (McLellan, Fig. 4, fluid vessel 116 (i.e. keg), dispenser/dispensing device 112 (i.e. tap)) the keg having an end wall surrounding an opening of the keg in which the tap is installed (McLellan, Figs. 4-5 and Par. 7), the system comprising: 
an identification unit compromising at least a first short-range wireless identification device integrated onto the end wall of a keg (McLellan. Fig. 4 and Pars. 80, 83, transmitter 118 assembly includes one or more wireless transceivers or radios 308 (i.e. first short-range wireless identification device) is secured/attached to a fluid vessel/keg 116), the short-range wireless identification device surrounding the opening of the keg in which the tap is installed (McLellan. Fig. 5 and Pars. 9, 80, aperture 306 of the transmitter assembly 118 (i.e. first short-range wireless identification device) encircles the mouth 400 (i.e. opening) of the fluid vessel/keg 116, wherein dispensing device 112 (i.e. tap) inserted into the mouth 400 of the fluid vessel/keg 116); and 
a pairing device on the tap (McLellan. Fig. 4, dispensing device 112 and Pars. 100-101, receiver assembly 114 (i.e. pairing device) attached to the dispenser/dispensing device 112 (i.e. tap)), the pairing device comprising a receiver (McLellan. Fig. 4 and Par. 62, receiver assembly 114 includes a reader, such as a wireless transceiver or radio) for receiving short-range wireless information from the first short-range wireless ID device of the identification unit (McLellan, Fig. 6 and Pars. 9, 99, reads (i.e. receives) a unique identifier (i.e. short-range wireless information) from the transmitter assembly 118 (i.e. first short-range wireless identification device); 
wherein the short-range wireless identification device surrounds the opening of the keg so that the pairing device identifies and(McLellan, Fig. 6 and Pars. 9, 91-95, receiver assembly 114 (i.e. pairing device/tap) detects (i.e. identifies) unique identifier based on the wireless signal read/received from the transmitter assembly 118 (i.e. first short-range wireless identification device/keg) and determines the wireless signal is reliable (i.e. the keg is connecting/pairing with the tap) when signal strength of the detected transmitter signal meets or exceeds threshold value) regardless of a rotational position of the tap relative to the keg (McLellan, Figs. 4-5 and Par. 87, dispensing device 112 (i.e. tap) is freely pivot with respect to the mouth 400 of the fluid vessel/keg 116 (e.g., in a 360° arc)).
However, McLellan does not specifically teach the “unique identifier of the transmitter assembly 118 (i.e. first short-range wireless identification device/keg)” as taught above for “verifies pairing of the keg/transmitter assembly and the tap/receiver assembly”.
 Vok teaches verifying that the identifier of the tag (i.e. first short-range wireless identification device/keg) is valid for associating (i.e. pairing) with the reader/system (i.e. pairing device/tap) (Vok, Pars. 302-303).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Vok, into McLellan to ensure the connection between the devices.

Regarding claim 2, the combination of McLellan and Vok teaches previous claim.  The combination further teaches the automatic identification and pairing authentication system in claim 1, wherein the first short-range wireless identification device is within an enclosure and encircles the opening on the end wall of the keg (transmitter assembly (i.e. first short-range wireless identification device) 118 is covered by a cover structure 300 (McLellan, Fig. 3) and encircle the mouth/opening 400 of the fluid vessel 116 (i.e. keg) (McLellan, Fig. 4)).

Regarding claim 3, the combination of McLellan and Vok teaches previous claim.  The combination further teaches the automatic identification and pairing authentication system in claim 1, wherein the first short-range wireless identification device is one of a plurality of short-range wireless identification devices (McLellan. Fig. 4 and Pars. 82-83, transmitter 118 assembly includes one or more wireless transceivers or radios 308) within an enclosure (McLellan. Fig. 3, support structure 300 and Par. 81).

Regarding claim 4, the combination of McLellan and Vok teaches previous claim.  The combination further teaches the automatic identification and pairing authentication system in claim 3, wherein the enclosure is on the end wall of the keg and the plurality of short-range wireless identification devices encircle the opening of the keg (aperture 306 of the transmitter 118 (i.e. first short-range wireless identification device) encircles the mouth 400 (i.e. opening) of the fluid vessel/keg 116, wherein dispensing device 112 (i.e. tap) inserted into the mouth 400 of the fluid vessel/keg 116 (McLellan. Figs. 4-5 and Pars. 9, 80), wherein transmitter 118 assembly includes one or more wireless transceivers or radios 308 (McLellan, Pars. 82-83)).

Regarding claim 5, the combination of McLellan and Vok teaches previous claim.  The combination further teaches the automatic identification and pairing authentication system in claim 3, wherein the enclosure is on a neck of the keg in which the opening of the keg is disposed and the plurality of short-range wireless identification devices encircle the opening of the keg (McLellan. Fig. 4, mouth 400 (i.e. opening) which is a neck of the fluid vessel 116 (i.e. keg)).

Regarding claim 7, the combination of McLellan and Vok teaches previous claim.  The combination further teaches the automatic identification and pairing authentication system in claim 6, wherein the first short-range wireless identification device is within an enclosure (transmitter assembly (i.e. first short-range wireless identification device) 118 is covered by a cover structure 300 (McLellan, Fig. 3) and an air or dielectric gap is between the first short-range wireless identification device and the end wall of the keg (McLellan, Fig. 5).

Regarding claim 15, the combination of McLellan and Vok teaches previous claim.  The combination further teaches the automatic identification and pairing authentication system of claim 1, wherein the pairing device performs the identifying and verifying of the pairing of the keg and the tap (See claim 1).

Regarding claim 23, method of claim 23 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the method of claim 23.

Regarding claim 25, the combination of McLellan and Vok teaches previous claim.  The combination further teaches the method in claim 23, wherein the pairing device closes the valve if the tap is incorrectly paired with the keg (Vok, Par. 302).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McLellan et al. (US 20210081891 A1) in view of Vok et al. (US 20080189078 A1) and further in view of Soudek et al. (US 20180272240 A1).

Regarding claim 6, the combination of McLellan and Vok teaches previous claim. 
However, the combination does not specifically teach the automatic identification and pairing authentication system of claim 1, wherein the short-range wireless information is a near-field radio frequency transmission, and the first short-range wireless identification device is a radio-frequency identification device that is inductively coupled to the pairing device.
Soudek teaches the NFC tag (i.e. first short-range wireless identification device) that wirelessly (i.e. inductively) communicate its unique identifier to the RFID reader (i.e. pairing device) via near-field communication (i.e. near-field radio frequency transmission) (Soudek, Fig. 1 and Par. 19).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Soudek into the combination of McLellan and Vok to communication in near-field over the RFID technology.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over McLellan et al. (US 20210081891 A1) in view of Vok et al. (US 20080189078 A1) and further in view of Leigh et al. (US 20200341201 A1).

Regarding claim 8, the combination of McLellan and Vok teaches previous claim. The combination further teaches automatic identification and pairing authentication system in claim 6, wherein the first short-range wireless identification device comprises a single antenna that encircles the opening on the end wall of the keg (McLellan. Fig. 4 and Pars. 82-83, transmitter 118 assembly includes one or more wireless transceivers or radios 308 and one or more antennas 310).
However, the combination does not specifically teach of the wireless transceiver comprises a single antenna.
Leigh teaches each contactless ID tag 404 includes a NFC tag having an antenna that emits a radio signal containing identification information (Leigh, Par. 45).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Leigh into the combination of McLellan and Vok to have a flexibility in the configuration.

Regarding claim 9, apparatus of claim 9 is performed by the apparatus of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (apparatus) for the apparatus of claim 9.


Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over McLellan et al. (US 20210081891 A1) in view of Vok et al. (US 20080189078 A1) and further in view of Mandel et al. (US 20160296810 A1).

Regarding claim 10, the combination of McLellan and Vok teaches previous claim. 
However, the combination does not specifically teach claim 10.
Mandel teaches the automatic identification and pairing authentication system of claim 1, wherein the short-range wireless information is an image (Mandel, Par. 111, obtain an image of the tagging device) and the first short-range wireless identification device (Mandel, Fig. 1 and Par. 41, tagging device 112 is an optically readable pattern) is optically linked (Mandel, Fig. 1 and Par. 43) to the pairing device (Mandel, Fig. 1 and Par. 49, reading device 120 is an optical receiver (e.g., a camera, etc.)).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Mandel into the combination of McLellan and Vok to optically obtain information.

Regarding claim 11, the combination of McLellan, Vok and Mandel teaches the previous claim. The combination further teaches the automatic identification and pairing authentication system of claim - 15-CO-5915 10, wherein the first short-range wireless identification device is a barcode (Mandel, Par. 117).  

Regarding claim 12, the combination of McLellan, Vok and Mandel teaches the previous claim. The combination further teaches the automatic identification and pairing authentication system of claim 10, wherein the pairing device comprises a camera (Mandel, Fig. 1 and Par. 49) and the first short-range wireless identification device is one of a plurality of short-range wireless identification devices within a translucent enclosure that encircles the opening of the keg (Mandel, Par. 46).

Regarding claim 13, the combination of McLellan, Vok and Mandel teaches the previous claim. The combination further teaches the automatic identification and pairing authentication system of claim 12, wherein the camera is an infrared camera (Mandel, Fig. 1 and Par. 49).

Regarding claim 14, the combination of McLellan, Vok and Mandel teaches the previous claim. The combination further teaches the automatic identification and pairing authentication system of claim 12, wherein the first short-range wireless ID device is an acoustic or vibration-producing device (Shelton, IV, Par. 157).


Claims 16-17, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over McLellan et al. (US 20210081891 A1) in view of Vok et al. (US 20080189078 A1) and further in view of Shelton, IV, et al. (US 20200405316 A1).

Regarding claim 16, the combination of McLellan and Vok teaches previous claim.
However, the combination does not specifically teach the combination further teaches the automatic identification and pairing authentication system of claim 1, further comprising a remote data server, wherein the pairing device wirelessly communicates with the remote data server to identify and verify pairing of the keg and the tap.
Shelton, IV teaches such feature (Shelton, IV, Fig. 9 and Par. 143).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Shelton, IV, into the combination of McLellan and Vok to have a flexibility to perform the verification locally or remotely.

Regarding claim 17, the combination of McLellan, Vok, and Shelton, IV teaches previous claim.  The combination further teaches the automatic identification and pairing authentication system of claim 16, further comprising a gateway to which the pairing device is wireless linked, and the gateway is connected to the remote data server (McLellan, Fig. 1, gateway 110, remote server computer system 102 and Pars. 104-106).

Regarding claim 21, the combination of McLellan and Vok teaches previous claim.
However, the combination does not specifically teach the combination further teaches the automatic identification and pairing authentication system of claim 1, wherein the pairing device further comprises means for generating an alert.
Shelton, IV teaches such feature (Shelton, IV, Fig. 9 and Par. 157).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Shelton, IV, into the combination of McLellan and Vok to provide feedback.

Regarding claim 26, the combination of McLellan and Vok teaches previous claim.
However, the combination does not specifically teach the combination further teaches the method of claim 23, wherein the pairing device generates an alert if the tap is incorrectly paired with the keg.
Shelton, IV teaches such feature (Shelton, IV, Fig. 9 and Par. 157).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Shelton, IV, into the combination of McLellan and Vok to provide feedback.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McLellan et al. (US 20210081891 A1) in view of Vok et al. (US 20080189078 A1) and further in view of Perkins et al. (US 20120059513 A1).

Regarding claim 18, the combination of McLellan and Vok teaches previous claim. 
However, the combination does not specifically teach claim 18.
Perkins teaches automatic identification and pairing authentication system of claim 1, wherein the pairing device further comprises a flowmeter that monitors and measures flow through the tap of a beverage contained in the keg (Perkins, Fig. 1-2 and Pars. 27-30, sensor box (i.e. pairing device) include the tag reader and flowmeter to measures flow rate of the beverage 14).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Perkins into the combination of McLellan and Vok to monitor beverages dispense.


Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McLellan et al. (US 20210081891 A1) in view of Vok et al. (US 20080189078 A1), further in view of Perkins et al. (US 20120059513 A1) and further in further view of Nicol et al. (US 10315906 B1).

Regarding claim 19, the combination of McLellan, Vok and Perkins teaches the previous claim.
However, the combination does not specifically teach claim 19.
Nicol teaches the automatic identification and pairing authentication system of claim 18, wherein the pairing device controls the flow of the beverage through a valve within the tap ((Nicol, Figs. 1-2, 5, tap monitor (i.e. pairing device) and Col. 7 Lines 35-60, adjusted (i.e. control)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Nicol into the combination of McLellan, Vok and Perkins to ensure accurate flow rate.

Regarding claim 24, method of claim 24 is performed by the apparatus of claims 18-19.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 18-19 (apparatus) for the method of claim 24.


Claims 20, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McLellan et al. (US 20210081891 A1) in view of Vok et al. (US 20080189078 A1) and further in view of Nicol et al. (US 10315906 B1).

Regarding claim 20, the combination of McLellan and Vok teaches previous claim. The combination further teaches the automatic identification and pairing authentication system of claim 1, wherein the pairing device further comprises (McLellan, Par. 91, when a user is actively dispensing fluid from a fluid container, the receiver assembly 114  (i.e. paring device) transition into a normal power state (e.g., an “awake state” (i.e. activation) and actively detect transmitter signals (i.e. initiate pairing)).
However, the combination does not specifically teach the pairing device further comprises trigger sensors that detect activation.
Nicol teaches a tilt sensor determines that a tap is moved from a closed position to an open position (i.e. activation) (Nicol, Figs. 2, 5, tap monitor (i.e. pairing device) and Col. 6).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Nicol into the combination of McLellan and Vok to trigger beverage dispensing.

Regarding claim 22, the combination of McLellan and Vok teaches previous claim. The combination further teaches the automatic identification and pairing authentication system of claim 1, wherein the pairing device further comprises  (McLellan, Par. 91, when a user is actively dispensing fluid from a fluid container, the receiver assembly 114  (i.e. paring device) transition into a normal power state (e.g., an “awake state” (i.e. activation) and actively detect transmitter signals (i.e. initiate pairing)).
However, the combination does not specifically teach the pairing device further comprises 
Nicol teaches tilt sensor determines that a tap is moved from a closed position to an open position (i.e. activation)) which triggers a clock to begin timing (Nicol, Figs. 2, 5, tap monitor (i.e. pairing device) and Col. 6)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Nicol into the combination of McLellan and Vok to control beverage dispensing.

Regarding claim 27, method of claim 27 is performed by the apparatus of claim 20.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 20 (apparatus) for the method of claim 27.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        6/15/2022